DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14) in the reply filed on 26 January 2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 January 2022.
Claim Objections
Claim 8 is objected to because of the following informalities:  
- Claim 8, the first instance of “an LED” should read --a light emitting diode (LED)--, and each subsequent instance of “an LED” should read --a LED--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In regards to claim 1, “the plurality of openings” in line 12 lacks proper antecedent basis.  Appropriate correction is required.
In regards to claim 13, “the ferromagnetic release” lacks proper antecedent basis.  Appropriate correction is required.
Claims 2-12 and 14 are rejected based on their respective dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US Pat. No. 8,726,704 B2).
In regards to claim 1, White teaches a shelf assembly for supporting at least one object for display and concealing items of value of an owner from a passerby, said shelf assembly comprising: a shelf (150) defining a support surface configured to support the at least one object on the shelf for display; a door (110-140) movably connected to the shelf to permit movement of the door with respect to the shelf between an open position and a closed position without disconnecting the door from the shelf, the door in the closed position concealing an interior between the door and the shelf, the door in the open position permitting access to the interior, the door comprising a support surface (840, Fig. 35) including a plurality of receivers (i.e.; the opening of the pegboard), the support surface being arranged to be in the interior when the door is closed; a plurality of item supports (e.g.; 811), each item support 
In regards to claim 2, White teaches the door is pivotable downward away from the shelf (e.g.; see Fig. 7) and the receivers are arranged for the item supports (811) to extend upward from the support surface when the door is in the closed position and the item supports are received by the receivers.
In regards to claim 3, White’s shelf assembly is capable of being used with a concealment enclosure sensor, and wherein at least one of the shelf or the door includes a first connector (e.g.; 500 or 600) capable of connecting to the concealment enclosure sensor to mount the concealment enclosure sensor.
In regards to claim 10, White teaches a retainer (500/600) arranged to releasably retain the door in the closed position.
In regards to claim 11, White teaches a magnetic key (700) configured to be located with respect to the retainer to release the retainer to permit the door to move from the closed position to the open position.
In regards to claim 12, White teaches the retainer comprises a latch (560) and the key (700) is configured to release the latch.

In regards to claim 14, White teaches a piston (300), wherein a first end portion of the piston is connected to the door and a second end portion of the piston is connected to the shelf, the piston being arranged to control movement of the door away from the closed position toward the open position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat. No. 8,726,704 B2) in view of Sahjian (US Pub. No. 2017/0030110 A1).
In regards to claim 4, White does not teach the shelf assembly in combination with the concealment enclosure sensor, the concealment enclosure sensor including a motion sensor or a position sensor.
Sahjian teaches a shelving assembly in combination with a concealment enclosure sensor (501), the concealment enclosure sensor including a position sensor (i.e.; the sensor operates the switches 502; Para 0020).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify White’s shelf assembly to be in combination with a concealment enclosure sensor, the concealment enclosure sensor including a motion sensor or a position sensor.  The motivation would 
In regards to claim 5, in modifying White, Sahjian teaches a first connector (Sahjian: 207) comprises ferromagnetic material and the concealment enclosure sensor includes a second connector comprising a magnet (Sahjian: 403) arranged to connect to the ferromagnetic material.
In regards to claim 6, in modifying White, Sahjian teaches the first connector (Sahjian: 207) comprises a plurality of first connectors (e.g.; see Fig. 5 of Sahjian) configured to connect to the concealment enclosure sensor at the same time.
In regards to claim 7, White does not teach the shelf assembly in combination with a concealment enclosure sensor, the concealment enclosure sensor including a magnet sensor and including a first connector, and wherein the shelf assembly includes a second connector arranged to form a connection with the first connector to mount the concealment enclosure sensor on the shelf assembly, wherein the shelf assembly includes a magnet located with respect to the second connector to be sensed by the magnet sensor when the concealment enclosure sensor is mounted on the shelf assembly by connection of the first and second connectors.
Sahjian teaches a shelving assembly in combination with a concealment enclosure sensor (501), the concealment enclosure sensor including a magnet sensor and including a first connector (i.e.; magnetic locks 403 are connected to the shelf and sensor through wires 405), and wherein the shelf assembly includes a second connector (plates 207) arranged to form a connection with the first connector to mount the concealment enclosure sensor on the shelf assembly, wherein the shelf assembly includes a magnet (i.e.; locks 403 include a magnet) located with respect to the second connector to be sensed by the magnet sensor when the concealment enclosure sensor is mounted on the shelf assembly by connection of the first and second connectors (see Para 0020).

In regards to claims 8 and 9, White does not teach an illumination system, the illumination system including: an LED; an LED activator; and an LED actuator arranged to, when the door is in the closed position, engage the LED activator to cause the LED to not emit light (claim 8); and the LED actuator is arranged to, when the door is in the open position, not engage the LED activator to cause the LED to emit light (claim 9).
Sahjian teaches a shelf assembly for concealment having an illumination system, the illumination system including: an LED (408); an LED activator (407); and an LED actuator (600) arranged to, when the door (202) is in the closed position, engage the LED activator to cause the LED to not emit light (claim 8); and the LED actuator (600) is arranged to, when the door is in the open position, not engage the LED activator to cause the LED to emit light (claim 9) (i.e.; remote control 600 can selectively cause receiver 407 to turn on/off the LED in either position of the door).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify White’s shelving assembly to include an illumination system, the illumination system including: an LED; an LED activator; and an LED actuator arranged to, when the door is in the closed position, engage the LED activator to cause the LED to not emit light (claim 8); and the LED actuator is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for additional prior art related to applicant’s shelving assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631